IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                           No. 96-20126
                                         Summary Calendar



DOV AVNI KAMINETZKY,

                                                                      Plaintiff-Appellant,


versus

BUTLER & HAILEY;
TERRY H. SEARS;
ROY D. HAILEY,

                                                                      Defendants-Appellees.


                                    ----------
                     Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. CA-H-95-815
                                    ----------
                                  November 1, 1996
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

         Dov Avni Kaminetzky has appealed the summary judgment for the defendants in his action

under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. We AFFIRM.

         Assuming arguendo that the district court did not provide adequate notice under Fed. R. Civ.

P. 56(c), it was harmless error because Kaminetzky has not shown that any issue of fact

         *
           Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
precluded the granting of summary judgment. See RTC v. Sharif-Munir-Davidson

Dev. Corp., 992 F.2d 1398, 1403 (5th Cir. 1993) (harmless error); Little v. Liquid Air Corp., 37 F.3d
1069, 1075-76 (5th Cir. 1994) (en banc) (inadequate showing by the nonmovant).

       This court will not review the district court’s award of attorney fees to the appellees, because

Kaminetzky has not briefed the issue. See Weaver v. Puckett, 896 F.2d 126, 128 (5th Cir.), cert.

denied, 498 U.S. 966 (1990). Furthermore, Kaminetzky is not entitled to relief on grounds that the

district judge should have recused himself sua sponte, because there was no plain error. See

Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th Cir. 1995).

       IT IS FURTHER ORDERED that Kaminetzky’s request that certain exhibits be filed with the

appellate record is DENIED as moot.

       IT IS FURTHER ORDERED that appellees’ application for sanctions is DENIED, for failure

to comply with Fed. R. App. P. 38 by filing a separate motion.

       MOTIONS DENIED; JUDGMENT AFFIRMED.




                                                  2